COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                          NOS. 02-12-00214-CR
                               02-12-00215-CR
                               02-12-00216-CR
                               02-12-00217-CR
                               02-12-00218-CR
                               02-12-00219-CR
                               02-12-00220-CR
                               02-12-00221-CR
                               02-12-00222-CR
                               02-12-00223-CR
                               02-12-00224-CR


ANNETTE CRAWFORD                                   APPELLANT

                                     V.

THE STATE OF TEXAS                                       STATE


                                 ------------

        FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                 ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                  ----------



    1
     See Tex. R. App. P. 47.4.
      We have considered “Appellant=s Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).

                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 11, 2012.




                                   2